United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2248
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Michael R. Petreikis,                    *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 10, 2008
                                 Filed: January 8, 2009
                                  ___________

Before MURPHY, RILEY, and GRUENDER, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       After Michael R. Petreikis (Petreikis) violated the terms of his supervised
release, the district court1 sentenced Petreikis to 9 months imprisonment followed by
his original term of supervised release. Petreikis appeals, claiming the district court
failed to consider explicitly the factors set forth in 18 U.S.C. § 3553(a) and imposed
an unreasonable term of imprisonment. We affirm.

I.    BACKGROUND

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
       On October 20, 1999, the United States District Court for the District of New
Hampshire sentenced Petreikis to 9 months imprisonment and 3 years of supervised
release after Petreikis pled guilty to making a false statement in violation of 18 U.S.C.
§ 1001. Petreikis completed his term of imprisonment, and in May 2000 the District
of New Hampshire transferred jurisdiction over Petreikis’s supervised release to the
District of Minnesota permitting Petreikis to live near his relatives.

       On November 7, 2000, Petreikis’s probation officer petitioned the court to issue
an arrest warrant, informing the district court Petreikis’s whereabouts were unknown.
The district court issued the arrest warrant. The arrest warrant remained outstanding
until February 18, 2008, when Petreikis was arrested in New York. The United States
District Court for the Western District of New York transferred Petreikis to the
District of Minnesota.

       On May 15, 2008, Petreikis appeared before the Minnesota district court for his
revocation hearing. Petreikis admitted he violated the terms of his supervised release
by failing to maintain contact with his probation officer. Petreikis’s attorney advised
the district court Petreikis moved to Canada in 2000, and was arrested on the warrant
after Petreikis was expelled from Canada in 2008. After hearing from both Petreikis
and the government, the district court sentenced Petreikis to 9 months imprisonment
followed by Petreikis’s original term of supervised release with additional conditions.



II.    DISCUSSION
       “On appeal, we may consider both the procedural soundness of the district
court’s decision and the substantive reasonableness of the sentence imposed.” United
States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008). “We review a revocation
sentence under the same ‘reasonableness’ standard that applies to initial sentencing
proceedings[.]” Id. (citing United States v. Cotton, 399 F.3d 913, 916 (8th Cir.
2005)). “[W]e review the substantive reasonableness of the sentence under a

                                          -2-
deferential abuse-of-discretion standard.” Id. (citing Gall v. United States, __ U.S. __,
128 S. Ct. 586, 597 (2007)).

      The advisory Guidelines recommend a sentencing range of 3 to 9 months
imprisonment based upon Petreikis’s admission to a grade C violation of his
supervised release and his criminal history category of I, which was calculated at the
time Petreikis was originally sentenced to supervised release. See U.S.S.G. §
7B1.4(a). Petreikis acknowledges his revocation sentence was within the Guidelines
range, but argues the district court (1) committed procedural error by failing to give
explicit consideration to the 18 U.S.C. § 3553(a) factors, and (2) imposed a
substantively unreasonable sentence.

       “A sentence within the Guidelines range is accorded a presumption of
substantive reasonableness on appeal.” United States v. Perkins, 526 F.3d 1107, 1110
(8th Cir. 2008) (citing United States v. Robinson, 516 F.3d 716, 717 (8th Cir. 2008)).
“[W]hen a judge decides simply to apply the Guidelines to a particular case, doing so
will not necessarily require lengthy explanation.” Rita v. United States, __ U.S. __,
127 S. Ct. 2456, 2468 (2007). “The appropriateness of brevity or length, conciseness
or detail . . . depends upon circumstances.” Id. “Unless a party contests the
Guidelines sentence generally under § 3553(a) . . . , the judge normally need say no
more.” Id. We do not require a district court to “mechanically list every § 3553(a)
consideration when sentencing a defendant upon revocation of supervised release.”
United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (citing United States
v. Jasper, 338 F.3d 865, 867 (8th Cir. 2003)). Instead, “[e]vidence that the district
court was aware of the relevant § 3553(a) factors required to be considered is
sufficient,” and this evidence “can be inferred from the record.” United States v.
Franklin, 397 F.3d 604, 607 (8th Cir. 2005).

       A review of the record in this case demonstrates the district court was aware of
the relevant sentencing factors. The revocation hearing transcript reflects the district

                                          -3-
court was aware of the nature of Petreikis’s violation. Through counsels’ arguments
at the hearing, the district court was made aware of the kinds of sentences available
and the appropriate Guidelines range of prison sentences. The district court (1)
recognized Petreikis had carried on the same wrongful conduct, and (2) also expressed
concern that Petreikis have employment training opportunities and a safe environment
in which to live following his release from prison. We are satisfied the district court
was aware of, and applied, the relevant sentencing factors, and the sentence is
procedurally sound.

      We further conclude the 9-month term of imprisonment was not substantively
unreasonable. Therefore, we conclude the district court did not abuse its discretion.

III.   CONCLUSION
       The judgment of the district court is affirmed.
                      ______________________________




                                         -4-